USCA4 Case
      Appeal: 20-1269  Doc: 24
           19-01028-5-SWH           Filed:11/04/20
                            Doc 46 Filed   11/04/2020   Pg:11/04/20
                                                   Entered  1 of 3 09:27:41              Page 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-1269


        PENNYMAC LOAN SERVICES, LLC,

                             Creditor - Appellant,

                      v.

        STEPHANIE LYNN GARNER,

                             Debtor - Appellee,

                      and

        JOSEPH A. BLEDSOE, Chapter 13 Trustee,

                             Trustee - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, Chief District Judge. (7:19-cv-00182-BO)


        Submitted: October 14, 2020                                  Decided: November 4, 2020


        Before MOTZ, WYNN, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Baxter Chad Ewing, WOMBLE BOND DICKINSON (US) LLP, Charlotte, North
        Carolina, for Appellant. Richard P. Cook, RICHARD P. COOK, PLLC, Wilmington,
        North Carolina; Joseph A. Bledsoe, III, CHAPTER 13 TRUSTEE, New Bern, North



                 Case 7:19-cv-00182-BO Document 23 Filed 11/04/20 Page 1 of 3
USCA4 Case
      Appeal: 20-1269  Doc: 24
           19-01028-5-SWH           Filed:11/04/20
                            Doc 46 Filed   11/04/2020   Pg:11/04/20
                                                   Entered  2 of 3 09:27:41   Page 2 of 3




        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2

                 Case 7:19-cv-00182-BO Document 23 Filed 11/04/20 Page 2 of 3
USCA4 Case
      Appeal: 20-1269  Doc: 24
           19-01028-5-SWH           Filed:11/04/20
                            Doc 46 Filed   11/04/2020   Pg:11/04/20
                                                   Entered  3 of 3 09:27:41             Page 3 of 3




        PER CURIAM:

              PennyMac Loan Services, LLC, appeals the district court’s order affirming the

        bankruptcy court’s order avoiding its lien as a judicial lien under 11 U.S.C. § 522(f). We

        have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. PennyMac Loan Servs., LLC v. Garner, No. 7:19-cv-

        00182-BO (E.D.N.C. Mar. 2, 2020). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3

                 Case 7:19-cv-00182-BO Document 23 Filed 11/04/20 Page 3 of 3
